IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               November 12, 2009
                                No. 08-60451
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

DANIEL DE LEON-CASTRO,

                                           Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,


                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A70 621 006


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
      Daniel De Leon-Castro, a native and citizen of Mexico, petitions this court
to review the decision of the Board of Immigration Appeals (BIA) dismissing his
appeal from the immigration judge’s final order of removal and determination
that De Leon-Castro was ineligible for cancellation of removal pursuant to 8
U.S.C. § 1229b(a)(3) because he had committed an aggravated felony. De Leon-
Castro, who was convicted twice in state court of possession of cocaine since his


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60451

admission to the United States, contends that his second state conviction for
possession of cocaine should not be treated as an aggravated felony because the
Fifth Circuit decision allowing such treatment is no longer valid law and because
21 U.S.C. § 851’s notice requirements were not satisfied with respect to the
second state possession conviction.1
      The BIA correctly determined that De Leon-Castro had committed an
aggravated felony for immigration law purposes. See Carachuri-Rosendo v.
Holder, 570 F.3d 263, 266-68 (5th Cir. 2009), petition for cert. filed (July 15,
2009) (No. 09-60).    Therefore, De Leon-Castro was both removable under
§ 1227(a)(2)(A)(iii) and ineligible for cancellation of removal under § 1229b.
Moreover, the federal notice requirement of § 851 did not apply to the state court
proceedings that resulted in De Leon-Castro’s second possession conviction. See
United States v. Cepeda-Rios, 530 F.3d 333, 336 n.11 (5th Cir. 2008).
      De Leon-Castro’s petition for review is DENIED.




      1
        Although DeLeon-Castro was deported in 2008, this case is not moot
because “[a]n important collateral consequence of our decision . . . is whether
[DeLeon-Castro] will be permanently inadmissible to the United States under
8 U.S.C. § 1182(a)(9)(A)(i)-(ii), which bars re-entry of aliens removed for
conviction of an aggravated felony.” Alwan v. Ashcroft, 388 F.3d 507, 511 (5th
Cir. 2004).

                                        2